Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean Fanelli on 01/11/2022.
	The application has been amended as follows: 

1.	An additively manufactured composition, printed using a scan or track based process, or any additive manufacturing process generating layers with surface geometry similar to that produced by any scan or track based process, where within a region of a printed article:
	a. tracks or track cross sections exhibit a plurality of geometries (shapes and/or sizes), either within a single layer contained within the region or across a plurality of successive layers, 
	b.  cell, described on an average across tracks or track cross sections in Euclidean or other geometric space, with a basis of no less than two, 
	c. the tracks printed within the unit cell are connected within the unit cell in a sense that there is no connected area (volume) of unprinted material or space within the unit cell larger than an area (volume) of the largest track cross section (track), and 
	d. where portions of or all of at least two adjacent unit cells are present in each layer that is partially or entirely contained within the region.

2.	The composition of claim 1, where within a region of the printed article, the configurations and average geometries of tracks or track cross sections form a covering problem solution or near-solution including a plurality of unit cells within a portion of each layer contained within the region.

claim 1, wherein track geometry or track cross sections are all or nearly all substantially similar to one another within a region of a layer n, and where in an adjoining region of the plurality of successive layers n+1, track geometry or track cross sections are also all or nearly all substantially similar to one another, but different from those in layer n.

4.	The composition of claim 1, wherein a plurality of track geometries or track cross sections are employed within a region of or all of at least one layer, and where these track geometries or track cross sections differ in a coordinated fashion within the regions of the at least one layer 

5.	The composition of claim 1, wherein the tracks are all parallel or anti-parallel.

6.	The composition of claim 1, wherein the tracks in a region of a given layer are rotated bya prior layer.

7.	The composition of claim 1, wherein the tracks in a region of a given layer or layers follow one or more non-straight contours.

8.	The composition of claim 1, wherein the layers on which the tracks in a region of an article are printed are non-planar.

claim 1, wherein an order of printing of tracks within a region of a layer or layers is such that either adjacent tracks or non-adjacent tracks are printed successively.

10.	The composition of claim 9, wherein the order of printing is such that all tracks of one geometry are printed, then tracks of a different geometry are printed.

11.	The composition of claim 2, wherein the plurality of geometries  configuration of the tracks printed is non-periodic or quasicrystalline.

12.	Canceled
13.	Canceled
14.	Canceled	
15.	Canceled
16.	Canceled
17.	Canceled
18.	Canceled
19.	Canceled
20.	Canceled
21.	Canceled
22.	Canceled
23.	Canceled
24.	Canceled
Allowable Subject Matter
	Claims 1-11 allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI

Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742